Citation Nr: 1622354	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck injury.

2.  Entitlement to service connection for a neck injury, to include as secondary to service-connected traumatic brain injury.

3.  Entitlement to service connection for a shoulder injury.

4.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to service-connected traumatic brain injury.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1977 and from February 1978 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction of the Veteran's case presently resides with the RO in Anchorage, Alaska.  

In December 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issues of entitlement to service connection for a neck injury, a shoulder injury, and an acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a neck injury was last denied in a January 2008 rating decision; a statement of the case was issued in November 2008, but the Veteran did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.  The decision became final.

2.  Evidence submitted since the January 2008 rating decision is not cumulative or redundant of other evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck injury.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a neck injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a neck injury.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for a neck injury was denied in a June 2007 rating decision because the evidence of record did not show he had a neck injury that was attributable to military service.  In October 2007, he submitted additional evidence in support of his claim.  In a January 2008 rating decision, the Veteran's service connection claim was reconsidered but again denied because the evidence continued to show the Veteran's neck condition was not incurred in or aggravated by military service.  A Statement of the Case was issued in November 2008, but the Veteran did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.  The decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence of record at the time of the last final decision includes the Veteran's service treatment records and post-service medical records. 

In July 2010, the Veteran submitted his current petition to reopen his service connection claim.  In support of his claim, he submitted a February 2016 statement from the Veteran's private primary care physician.  The letter stated the Veteran suffered from debilitating chronic neck pain.  A recent MRI of his cervical spine showed significant multi-level degenerative disc disease with foraminal narrowing.  The private doctor noted the Veteran's history of sustaining neck trauma, a closed head injury and a traumatic brain injury during an assault by other enlisted men, and he stated that the trauma and head injury often lead to chronic neck pain. 

Service connection for the Veteran's neck claim was denied because of a lack of medical evidence relating the Veteran's current neck condition to his traumatic brain injury while on active duty service.  The Board concludes that the newly submitted medical evidence raises a reasonable possibility of substantiating the Veteran's claim by indicating that the Veteran's in-service injury led to the development of chronic neck pain.  As such, this newly submitted medical evidence satisfies the low threshold requirement for new and material evidence.  See Shade, supra.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a neck injury has been received, and the claim is reopened.



ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a neck injury is reopened. 


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.  

The Veteran testified at his Board hearing that he receives disability benefits from the Social Security Administration (SSA).  The record also includes a June 2012 letter from SSA informing the Veteran about changes in his Supplemental Security Income payments.  The records regarding the Veteran's SSA claim have not been obtained and associated with his VA file so they may be considered in this appeal, and there is no indication that any attempt was made to obtain these records.  Because these SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to obtain the Veteran's complete SSA record.

In January 2011, the Veteran was afforded a VA examination to determine the etiology of his claimed neck condition.  He was diagnosed with chronic cervical strain with minimal degenerative changes.  In his opinion on the Veteran's neck condition, the VA examiner noted that he was not qualified to evaluate a traumatic brain injury to a Veteran.  However, it was standard protocol in the emergency room to evaluate the neck when a patient presents with a head injury.  The examiner stated the Veteran's notes indicate there was no nerve injury due to the head injury so the examiner "would think" that no cervical injury was even considered.  The VA examiner stated he would "offer the opinion that a cervical injury was not present at the time of evaluation and is not ... related to his service connected TBI."  The examiner also stated the diagnosed neck pain is not a result of the Veteran's traumatic brain injury in service.  

The January 2011 VA examination and opinion are inadequate to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The discussion of the underlying medical rationale of an opinion, not just review of the claims file, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In this case, the January 2011 VA examiner provided no explanation for why he believed the Veteran's diagnosed neck pain was not a result of his in-service traumatic brain injury.  He offered a similarly vague conclusion for why he believed the Veteran's cervical injury was not related to his service-connected traumatic brain injury.  Further, the VA examiner called into question his own competency by stating he was not qualified to evaluate a traumatic brain injury to a Veteran.  In light of these deficiencies, the Veteran should be afforded a new VA examination and opinion on this issue with an examiner qualified to comment on the impact of traumatic brain injuries suffered by Veterans.

In December 2012, the Veteran was afforded a VA examination for his acquired psychiatric condition claim.  The VA examiner noted a diagnosis of major depressive disorder.  In a May 2013 VA addendum opinion, a VA examiner concluded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In support of this conclusion, the VA examiner noted that major depression was not caused by traumatic brain injury and did not have a recognizable etiology.  The VA examiner noted the Veteran suffered a mild cerebral concussion from an in-service fight, and the medical evidence shows he began treatment for depression when he was in prison in 2003.  The VA examiner stated that the symptoms caused by a concussion are "maximal initially" and subside within three to six months after the injury.  The examiner stated there was no proximal medical link between his concussion and a depressive disorder that was diagnosed many years later.

In this case, the May 2013 VA examiner's opinion concludes the Veteran's major depression is not due to his service-connected traumatic brain injury, which addresses the Veteran's secondary service connection theory of entitlement.  However, the examiner's rationale appears to explain why the Veteran's diagnosed psychiatric condition is not directly related to service.  Further, the VA examiner provides no explanation for his blanket assertions that major depression is not caused by traumatic brain injury and major depressive disorder does not have a recognizable etiology.  The VA examiner also provides little rationale to support his assertion that a mild in-service concussion would not lead a depressive disorder years after service.  Lastly, the VA examiner does not provide any discussion of the Veteran's contentions that he was assaulted by fellow service members and that he developed PTSD as a result of that experience.  In light of these deficiencies, the Veteran should be afforded a new VA examination and opinion on this issue.

At the December 2015 Board hearing, the Veteran's representative stated that after the personal assault occurred, poor performance began, leading to ultimate separation from active duty.  The Veteran's DD-214 for his second period of active duty service notes that he was discharged under honorable conditions.  In the remarks section, it noted the Veteran's reason for discharge was due to misconduct.  It further notes there was frequent involvement of a discreditable nature with civil or military authorities.

The Board notes that special evidentiary development is required for PTSD claims based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  While the AOJ sent the Veteran a development letter which indicates that he was provided VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), it does not specifically reflect that he was provided VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma, the form that addresses the necessary development for claims specific to personal assault.

In the Veteran's Board hearing testimony, he appears to raise the issue of entitlement to service connection for his diagnosed psychiatric condition and neck condition as secondary to his service-connected traumatic brain injury, in addition to direct service connection.  On remand, VA examiners should provide opinions addressing both direct and secondary service connection theories with regard to his neck and psychiatric conditions. 

The Veteran also stated at his Board hearing that he has been treated at the VA facilities in Alaska since moving there in 2013.  There are VA treatment records in his file from the Anchorage VA Medical Center dated from March 2015 to February 2016.  Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate PTSD personal assault stressor development letter.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. §3.304(f)(3).  The AOJ should also send the Veteran a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma, and request that he complete it with as much specificity as possible.  Arrange for any further development in the matter suggested by his response.

2.  Obtain any outstanding VA treatment records from the Anchorage VA Medical Center from 2013 to the present and associate those documents with the Veteran's claims file.

3.  Request from SSA a copy of its determinations concerning the Veteran's claim for disability benefits, together with the medical records that served as the basis for any such determination.  If the search for these records is unproductive, please document this in the file and appropriately notify the Veteran.  

4.  Then obtain a VA medical opinion by an appropriate provider i.e., one who is qualified to conduct TBI examinations (with examination only if deemed necessary by the opinion provider) to determine the current nature and likely etiology of his claimed neck injury, also diagnosed as chronic cervical strain with minimal degenerative changes.  The claims folder should be made available to the opinion provider for review and all appropriate tests and studies should be conducted.

Based on the examination and review of the record, the opinion provider should answer the following questions:

(a)  Clearly identify all diagnosed conditions related to the Veteran's neck and cervical spine.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed neck condition, to include chronic cervical strain with minimal degenerative changes, is related to service, to include the documented cerebral concussion in service in August 1977 when he was hit with a baseball bat?  The examiner should consider and discuss as necessary the February 2016 statement by C. Cornelius, M.D., indicating that the Veteran has chronic neck pain, that he "sustained neck trauma" when he was assaulted in service, and that such trauma and head injury such often lead to chronic neck pain.

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed neck condition was caused by his service-connected traumatic brain injury?  

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed neck condition was aggravated (permanently worsened) by his service-connected traumatic brain injury?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Does the Veteran have a diagnosis of PTSD, and if so, is it at least as likely as not related to service, to include the confirmed personal assault in service in August 1977?  

(b)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, to include the personal assault in service in August 1977. 

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric condition was caused by his service-connected traumatic brain injury?  The examiner should consider and discuss as necessary the February 2016 statement by C. Cornelius, M.D, indicating that the Veteran has chronic depression and that trauma and head injury such as the Veteran experienced in service often lead to chronic depression.

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric condition was aggravated (permanently worsened) by his service-connected traumatic brain injury?

A clear rationale for all opinions expressed is needed.  The examiner should not base an opinion that is adverse to the Veteran's claim exclusively on the absence of medical records supporting her contentions.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


